                                                                         Fil.ED
                                                                  U.f. -ISTiiiCT COURT
                                                                    l.-JES'-'':"'; DiV.

                                                                                   !h no
                        31n            ?Hniteb ^tateg ©igtrict Court /On^ii
                        Jfor tlje ^otttliem JBtsftnct of (Georgia                 ..M.



                                       Sirunsftoick Bibtsfton

              LOREN D. HALL,SR.,

                         Petitioner,                     CIVIL ACTION NO.: 5:19"CV"30


                   V.



              WARDEN ADAMS,et al.,

                         Respondents.


                                              ORDER


                   The Court has conducted an independent and de novo review

              of the entire record and concurs with the Magistrate Judge's

              Report and Recommendation, dkt. no. 23.    Petitioner Loren Hall

              ("Hall") did not file Objections to this Report and

              Recommendation.     Accordingly, the Court ADOPTS the Magistrate

              Judge's Report and Recommendation as the opinion of the Court.

              The Court GRANTS Respondents' unopposed Motions to Dismiss,

              DISMISSES Hall's Petition as untimely, and DIRECTS the Clerk of

              Court to CLOSE this case and to enter the appropriate judgment

              of dismissal.    The Court also DENIES Hall in forma pauperis




AO 72A
(Rev. 8/82)
              status on appeal and a Certificate of Appealability.

                  SO ORDERED, this       da/                         , 2019




                                      HON. L^A GODBEY WOOD, JUDGE
                                      UNIT^ STATES DISTRICT COURT
                                      SoiraERN DISTRICT OF GEORGIA




AO 72A
(Rev. 8/82}
